Case 2:08-cr-00283-RCJ-PAL Document 1202 Filed beseoftEd page 1 os — att a |
k —_—— __ h i
COUNSEL/PARTIES OF RECORD

 

 

SEP -9 2019

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

United States at Anstica. —— DEPUTY
Y. jCase No. Lf BA

 

 

 

 

 

 

 

 

aco rey Taylor d

 

 

 

     
    

— his seth pursuat-t 18 USC. 83502608) and. Amara
_ 706,750 and T9A to the United Stites sentenci: guidel nt es.
Sa suppart of said motion the defeedart stiths. the Following, —

 

a

 

___quidelines y which tur ra. iced the. hase oFfense._Jevel — —_

_ ane WN i Uni States ¥ Davin

739 F3d 1248 ,1aay (a nating that Amendment 750... _
_ es. retroactively). De ‘continds that in halt of. ee
_ Amendmerits 706 and 750; he is. edig ble for both sentence.

6 ahi [Higuan fi Ae INNA

   

   
Case 2:08-cr-00283-RCJ-PAL Document 1202 Filed 09/09/19 Page 2 of 3

 

 

      

___Distriecl court Lrom consierin " defondasit guideline. sentencing oo.
range in hight "Amendment, 708 and 750.

 

 

 

Tn November 20/4, the. commission promulgated. Amendmerit 82. oo
~ To the guidelines which genenally. re reduced ‘the base attzase vel

 

ace re py 2 cen  Hiheeedat
Navarra AC) The.
____ defendant contends that in ight _of Amendment Toa he ig
eligible for_an additional senténce._reduction.— oe

WHEREFORE , defendant; prays that thy Ss Honara ble court
GRANT bis 535824 motion and Yeduce. his sentence.

 

 

 

On this 2° day af September, 2017 7
c Respect tully Submitted,

ee Tacordy Tayler
* 052 63-743

A.AtL5S.P.
P 0. Box SODA

Thomson, Lh 61RG5

(Proce Rofh) a

 

 

 
iy Seiontoece Gi00 GL0Ls totes
3 GM) Q sub 82) ©
Ve st oa a eps | cman |
aay ie 1 a {8 CL NOIWOIALLNOH a

ago/oone Page 3 of 3

1G 202 He
© 8

 

 

   

 

a
>
oO
Oo
Q
—
< $8279 TIL ‘NOSWOHL
one i o TOOT XO ‘O'd
: Treen Woe pet GTOE aS HO AUVILNALINAd SALVIS GALINN JALLWULSINIWGY
Dy nee CS At . | JPL- 2UPZSO _AAGWNN YALSTIOIY
aia eae ARE TE SETI crit IT] PUT [POO an wn atvnnt

oe TT

 
